Citation Nr: 9925960	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  96-29 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151for 
heart damage resulting from VA treatment in October 1995.  

2.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities.  

3.  Entitlement to a special monthly pension based on the 
need for regular aid and attendance or by reason of being 
housebound.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

The appellant and his wife
ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from October 1960 to 
October 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas, which denied the above benefits sought on appeal.  


REMAND

Following a thorough review of the records, the Board finds 
that additional evidence is required before a decision can be 
made in this case.  The records show that the veteran 
underwent a quintuple cardiac artery bypass graft (CABG) in 
1987.  He stated at his RO hearing that he had not been 
regularly followed for a heart disorder for a number of years 
following the procedure.  Then in 1992 or 1993, he went to a 
VA medical center because of seizures.  VA physicians, noting 
his medical history, advised him to undergo tests for his 
heart disorder.  When abnormalities were found on a stress 
test, they suggested cardiac catheterization, to which the 
veteran agreed.  At that time, no abnormalities were found, 
and the veteran's family doctor later noted no evidence of 
coronary artery disease.  

The veteran testified further that when he had a recurrence 
of seizures in 1995, he again went to a VA medical center.  
He stated that VA physicians wanted to check his heart before 
treating his seizure symptoms.  Accordingly, he agreed to 
cardiac catheterization, which was accomplished on October 
23, 1995.  The evening following this procedure the veteran 
had a myocardial infarction and was put in a coronary care 
unit.  Because of a disagreement relating to treatment for 
the myocardial infarction, the veteran transferred to Baptist 
Medical Center under the care of William P. Fiser, M.D., who 
had performed the prior 1987 CABG.  Dr. Fiser performed a 
two-graft CABG in November 1995.  

In the claims file is a June 1997 letter from William P. 
Fiser, M.D., to VA's Office of Regional Counsel in Nashville.  
This correspondence suggests that records relevant to this 
case can be found in the Regional Counsel's Office, and 
should be obtained.

In order to obtain more factual and medical information in 
regard to this case, further development is essential.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain copies of all 
litigation materials from VA's Office of 
Regional Counsel in Nashville pertaining 
to a tort claim filed on the veteran's 
behalf in connection with his treatment 
by VA in October 1995.

2.  The RO should obtain all clinical 
treatment records and nursing reports, 
including reports from the coronary care 
unit, if any, and copies of ECGs, cardiac 
catheterizations, echocardiograms, 
multiple gated acquisition scans (MUGAs), 
stress tests, and stress-echocardiograms 
from John L. McClellan Memorial Veterans 
Hospital for the dates October 19, 1995, 
through and including October 27, 1995.  

3.  The RO should obtain and incorporate 
with the claims file all additional VA 
medical records pertaining to the 
veteran's treatment since 1992.  

4.  The RO should obtain all materials 
from the Administrative Board of 
Investigation at John L. McClellan VAMC 
pertaining to the alleged negligence of 
VA in connection with the veteran's 
treatment in October 1995.  

5.  After obtaining proper authorization 
from the veteran, the RO should obtain 
all medical records pertaining to the 
veteran's October 1995 admission to 
Baptist Medical Center and any subsequent 
admissions or outpatient treatment during 
1995 and 1996.  These records should 
include discharge summaries, CABG 
operative report, clinical treatment 
records, nursing reports, including 
reports from the coronary care unit, if 
any, and copies of ECGs, cardiac 
catheterizations, echocardiograms, 
multiple gated acquisition scans (MUGAs), 
stress tests, and stress-echocardiograms.  

6.  After obtaining authorization from 
the veteran, the RO should obtain from 
William P. Fiser, M.D., all of his 
clinical notes pertaining to the veteran 
from October 27, 1995 to the present. 

7.  The RO should contact the veteran and 
request that he identify names, 
addresses, and approximate dates of 
treatment of any additional health care 
providers from whom he has received 
treatment for heart disease from January 
1995 through 1996.  After obtaining the 
proper authorization from the veteran, 
the RO should obtain those records and 
incorporate them with the claims file.  

8.  The RO should obtain copies of the 
medical records that were the attached to 
the SSA decision of February 8, 1997.

9.  The RO should schedule the veteran 
for VA examination to determine his 
entitlement to special monthly pension 
based on the need for aid and attendance 
or for housebound benefits.  The claims 
file must be made available to the 
examiner.

When the requested development has been completed, the case 
should again be reviewed by the RO.  Unless the veteran is 
satisfied with any favorable outcome and withdraws his 
appeal, the case then should be returned to the Board after 
compliance with the provisions for processing appeals, 
including the issuance of a supplemental statement of the 
case and provision of the applicable time period for 
response.

The purpose of this REMAND is merely to obtain clarifying 
medical information.  The Board does not intimate any opinion 
as to the merits of this case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



